DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 was filed after the mailing date of the application on 01/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,867,364, (hereinafter “ ‘364”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features included in current claims 2-4 are already included in claims 1-3 of Patent ‘364. See tables below.
Table I:
Current Application 17/121,468
US. Patent No. 10,867,364
2-4
1-3, respectively



Current Application 17/121,468
US. Patent No. 10,867,364
2. A method of for graphics processing in a system on a chip, comprising: 

generating, by a plurality of first processors, geometry-based graphic rendering results for an image based on an input graphics data stream; 


processing, by a second processor integrated with each of the plurality of first processors, the input graphics data and instructions associated with the input graphic data stream; 





caching, in a cache memory operatively connected to the second processor, at least a portion of the input graphic data stream and instructions associated with the input graphic data stream; 



distributing the input graphics data stream among the plurality of first processors according to a plurality of parallelization policies, wherein each parallelization policy is different from each other parallelization policy, and each parallelization policy causes the first processors to perform according to a mode different from a mode of each other parallelization policy, and a current parallelization policy is selected according to one or more performance parameters; and 


receiving the geometry based graphic rendered results generated by the plurality of first processors; 










based on the one or more performance parameters, distributing the input graphics data stream among the plurality of first processors according to a second parallelization policy of the plurality of parallelization polices, wherein the second parallelization policy is different from the first parallelization policy.


a plurality of first processors adapted to generate geometry-based graphic rendering results 
for an image based on an input graphics data stream;  

a second processor, integrated with each of the plurality of first processors, the second processor 
adapted to process input graphics data and instructions associated with the input graphic data stream;  

an on-chip memory operatively connected to the 
plurality of first processors;  

a cache memory operatively connected to the 
second processor to cache at least a portion of the input graphic data stream and instructions associated with the input graphic data stream;  

a parallelization policy module, wherein the parallelization policy module configured to: distribute the input graphics data stream among the plurality of first processors according to a plurality of parallelization policies, wherein 
each parallelization policy is different from each other parallelization policy, and each parallelization policy causes the first processors to perform according to a mode different from a mode of each other parallelization policy, 
and a current parallelization policy is selected according to one or more performance parameters;  and 

receive the geometry based graphic rendered 
results generated by the plurality of first processors;  

wherein the plurality of first processors, the second processor, the on-chip internal memory, and the cache memory, and the parallelization policy module are implemented on a single 
semiconductor chip;  and 



based on the one or more performance parameters, distributes the input graphics data stream among the plurality of first processors according to a second parallelization policy of the plurality of parallelization polices, wherein the second parallelization policy is different from the first parallelization policy.



For at least the same reason, claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,614,545, (hereinafter “ ‘545”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features included in current claims 2-4 are already included in claims 1-3 of Patent ‘545. See Tables below.
Table I:
Current Application 17/121,468
US. Patent No. 10,614,545
2-4
1-3, respectively


Table II:
Current Application 17/121,468
US. Patent No. 10,614,545
2. A method of for graphics processing in a system on a chip, comprising: 




processing, by a second processor integrated with each of the plurality of first processors, the input graphics data and instructions associated with the input graphic data stream; 





caching, in a cache memory operatively connected to the second processor, at least a portion of the input graphic data stream and instructions associated with the input graphic data stream; 
distributing the input graphics data stream among the plurality of first processors according to a plurality of parallelization policies, wherein each parallelization policy is different from each other parallelization policy, and each parallelization policy causes the first processors to perform according to a mode different from a mode of each other parallelization policy, and a current parallelization policy is selected according to one or more performance parameters; and receiving the geometry based graphic rendered results generated by the plurality of first processors; 





distributing the input graphics data stream among the plurality of first processors according to a first parallelization policy of the plurality of parallelization policies; and 


based on the one or more performance parameters, distributing the input graphics data stream among the plurality of first processors according to a second parallelization policy of the plurality of parallelization polices, wherein the second parallelization policy is different from the first parallelization policy.



for an image based on an input graphics data stream;  

a second processor, integrated with each of the plurality of first processors, the second processor 
adapted to process input graphics data and instructions associated with the input graphic data stream;  

an on-chip memory operatively connected to the 
plurality of first processors;  

a cache memory operatively connected to the 
second processor to cache at least a portion of the input graphic data stream and instructions associated with the input graphic data stream;  
a parallelization policy module, wherein the parallelization policy module configured to: distribute the input graphics data stream among the plurality of first processors according to a parallelization policy;  and receive the 
geometry based graphic rendered results generated by the plurality of first 
processors;  



wherein the plurality of first processors, the second processor, the on-chip internal memory, and the cache memory, and the parallelization 
policy module are implemented on a single semiconductor chip;  further comprising 

a profiling module, wherein the profiling module determines one or more values for one or more performance parameters, wherein the one or more 
performance parameters comprise one or more of a memory speed, a memory usage, a frame rate, a workload of the one or more first processors, a load balance among the one or more first processors, and a volume of rendered results; 
 
wherein the parallelization policy module is configured to distribute the input graphics data stream to the plurality of first processors based on the values for the one or more performance parameters.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611